Order, entered on March 21, 1966, granting plaintiffs’ motion for summary judgment, denying defendant’s cross motion therefor and dismissing defendant’s counterclaim, unanimously modified, on the law and on the facts, to the extent of deleting the directions for payment of interest from February 3, 1965 and the return of dividends collected by defendant subsequent to February 3, 1965, and, as so modified, affirmed, without costs or disbursements. The inclusion of interest from the date of termination of employment and the direction for the return of the dividends declared prior to the expiration of the option was error. Defendant had title to the bonds and stock constituting the units until November 3, 1965, when the option expired. Settle order on notice. Concur — McNally, J. P., Stevens, Capozzoli and Witmer, JJ.